  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 1 of 11 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS


Karen Spencer,
      Plaintiff,                              Case No.:
      vs.
                                              COMPLAINT
Experian Information Solutions, Inc.,
and
Mountain Run Solutions, LLC                   JURY TRIAL DEMAND
      Defendants.




      NOW COMES THE PLAINTIFF, KAREN SPENCER, BY AND

THROUGH COUNSEL, MICHAEL B. HALLA, and for her Complaint against the

Defendants, pleads as follows:

                                 JURISDICTION

      1.     Jurisdiction of this court arises under 15 U.S.C. §1681p.

      2.     This is an action brought by a consumer for violations of the Fair Credit

Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

      3.     This court has jurisdiction under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 2 of 11 PageID #: 2




                                       VENUE

      4.     The transactions and occurrences which give rise to this action occurred

in Denton County, Texas.

      5.     Venue is proper in the Eastern District of Texas.

                                       PARTIES

      6.     Plaintiff is a natural person residing in Lantana, Denton County, Texas,

and is a “consumer” for purposes of the FCRA.

      7.     The Defendants to this lawsuit are:

                 a. Experian Information Solutions, Inc., ("Experian") is an Ohio

                    corporation that conducts business in the State of Texas; and

                 b. Mountain Run Solutions LLC, ("Mountain Run") is a foreign

                    limited liability company that conducts business in the State of

                    Texas.

                                 GENERAL ALLEGATIONS

      8.     Mountain Run is reporting a fraudulent tradeline (“False Tradeline”) on

Plaintiff’s credit disclosure.

      9.     Specifically, Mountain Run is reporting its False Tradeline on an

account opened in February 2020, regarding a debt allegedly owed to Vivint with a

balance of $2,628.00 on Plaintiff’s Experian credit disclosure.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 3 of 11 PageID #: 3




      10.    The account reflected by the False Tradeline does not belong to

Plaintiff as she is a victim of identity theft and should not be reporting on

Plaintiff’s Experian credit disclosure.

      11.    On November 2, 2020, Plaintiff filed a Police Report with the Denton

County Sheriff’s Office documenting the theft of her identity.

      12.    On November 28, 2020, Plaintiff obtained her Experian credit file and

discovered the False Tradeline reported by Mountain Run.

      13.    On or about December 28, 2020, Plaintiff’s through Credit Repair

Lawyers of America submitted a letter to Experian disputing the False Tradeline.

      14.    In her dispute letter, Plaintiff explained that the account reflected by the

False Tradeline is fraudulent and does not belong to her as she is a victim of identity

theft. She attached a copy of the police report and asked Experian to delete the False

Tradeline.

      15.    Experian forwarded Plaintiff’s consumer dispute to the Mountain Run.

      16.    Mountain Run received Plaintiff’s consumer dispute from Experian.

      17.    On March 15, 2021, having not received Experian’s investigation

results, Plaintiff obtained his Experian credit disclosure which showed that Experian

and Mountain Run failed or refused to delete the False Tradeline.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 4 of 11 PageID #: 4




        18.   The False Tradeline is false and misleading. It is also driving the

Plaintiff’s credit score down making it harder for her to obtain jobs, housing and

meet living expenses.

        19.   As a direct and proximate cause of the Defendants’ negligent and/or

willful failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

experienced undue stress and anxiety due to Defendants’ failure to correct the error

in her credit file and her inability to improve her financial situation by obtaining new

or more favorable credit terms as a result of the Defendants’ violations of the FCRA.

        COUNT I - NEGLIGENT VIOLATION OF THE FAIR CREDIT
         REPORTING ACT BY MOUNTAIN RUN SOLUTIONS, LLC

        20.   Plaintiff realleges the above paragraphs as if recited verbatim.

        21.   After being informed by Experian of Plaintiff’s consumer dispute of the

accuracy of the information it was providing, Mountain Run negligently failed to

conduct a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-

2(b).

        22.   Mountain Run negligently failed to review all relevant information

available to it and provided by Experian in conducting its reinvestigation as required

by 15 USC 1681s-2(b) and failed to direct Experian to delete the False Tradeline.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 5 of 11 PageID #: 5




      23.    The False Tradeline is inaccurate and create a misleading impression

on Plaintiff’s consumer credit files with Experian, to which it is reporting such

tradeline.

      24.    As a direct and proximate cause of Mountain Run's negligent failure to

perform its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

suffering, humiliation, and embarrassment.

      25.    Mountain Run is liable to Plaintiff by reason of its violations of the

FCRA in an amount to be determined by the trier of fact together with reasonable

attorneys’ fees pursuant to 15 USC 1681o.

      26.    Plaintiff has a private right of action to assert claims against Mountain

Run arising under 15 USC 1681s-2(b).

             WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant

her a judgment against the Defendant Mountain Run for damages, costs, interest,

and attorneys’ fees.



        COUNT II - WILLFUL VIOLATION OF THE FAIR CREDIT
        REPORTING ACT BY MOUNTAIN RUN SOLUTIONS, LLC

      27.     Plaintiff realleges the above paragraphs if recited verbatim.

      28.    After being informed by Experian that Plaintiff disputed the accuracy

of the information it was providing, Mountain Run willfully failed to conduct a
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 6 of 11 PageID #: 6




proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct Experian

to delete the False Tradeline.

        29.   Mountain Run willfully failed to review all relevant information

available to it and provided by Experian as required by 15 USC 1681s-2(b).

        30.   As a direct and proximate cause of Mountain Run's willful failure to

perform its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

suffering, humiliation, and embarrassment.

        31.   Mountain Run is liable to Plaintiff for either statutory damages or actual

damages she has sustained by reason of its violations of the FCRA in an amount to

be determined by the trier of fact, together with an award of punitive damages in the

amount to be determined by the trier of fact, as well as for reasonable attorneys’ fees

and costs she may recover therefore pursuant to 15 USC 1681n.

              WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant

her a judgment against the Defendant Mountain Run for the greater of statutory or

actual damages, plus punitive damages, along with costs, interest, and attorneys’

fees.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 7 of 11 PageID #: 7




            COUNT III NEGLIGENT VIOLATION OF THE FAIR CREDIT
                     REPORTING ACT BY EXPERIAN

      32.     Plaintiff realleges the above paragraphs as if recited verbatim.

      33.     Defendant    Experian     prepared,    compiled,    issued,   assembled,

transferred, published, and otherwise reproduced consumer reports regarding

Plaintiff as that term is defined in 15 USC 1681a.

      34.     Such reports contained information about Plaintiff that was false,

misleading, and inaccurate.

      35.     Experian negligently failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to

one or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

      36.     After receiving Plaintiff’s consumer dispute to the False Tradeline,

Experian negligently failed to conduct a reasonable reinvestigation as required by

15 U.S.C. 1681i.

      37.     As a direct and proximate cause of Experian’s negligent failure to

perform its duties under the FCRA, Plaintiff has suffered actual damages, mental

anguish and suffering, humiliation, and embarrassment.

      38.     Experian is liable to Plaintiff by reason of its violations of the FCRA in

an amount to be determined by the trier of fact together with her reasonable

attorneys’ fees pursuant to 15 USC 1681o.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 8 of 11 PageID #: 8




             WHEREFORE, PLAINTIFF PRAYS that this Honorable Court

grant her a judgment against Defendant Experian for actual damages, costs, interest,

and attorneys’ fees.



       COUNT IV - WILLFUL VIOLATION OF THE FAIR CREDIT
                  REPORTING ACT BY EXPERIAN

      39.    Plaintiff realleges the above paragraphs as if recited verbatim.

      40.    Defendant    Experian     prepared,     compiled,   issued,   assembled,

transferred, published, and otherwise reproduced consumer reports regarding

Plaintiff as that term is defined in 15 USC 1681a.

      41.    Such reports contained information about Plaintiff that was false,

misleading, and inaccurate.

      42.    Experian willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information that it reported

to one or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

      43.    After receiving Plaintiff’s consumer dispute to the False Tradeline,

Experian willfully failed to conduct a reasonable reinvestigation as required by 15

U.S.C. 1681i.

      44.    As a direct and proximate cause of Experian’s willful failure to perform

its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and

suffering, humiliation, and embarrassment.
  Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 9 of 11 PageID #: 9




        45.   Experian is liable to Plaintiff by reason of its violations of the FCRA in

an amount to be determined by the trier of fact together with her reasonable

attorneys’ fees pursuant to 15 USC 1681n.

              WHEREFORE, PLAINTIFF PRAYS that this Honorable Court

grant her a judgment against Defendant Experian for the greater of statutory or actual

damages, plus punitive damages along with costs, interest, and reasonable attorneys’

fees.

        COUNT V - VIOLATION OF THE FAIR DEBT COLLECTION
         PRACTICES ACT BY MOUNTAIN RUN SOLUTIONS, LLC

   46. Plaintiff realleges the above paragraphs as if recited verbatim.

   47. At all relevant times Defendant, Mountain Run, in the ordinary course of its

        business, regularly engaged in the practice of collecting debts on behalf of

        other individuals or entities.

   48. Plaintiff is a "consumer" for purposes of the FDCPA and the account at

        issue in this case is a consumer debt.

   49. Defendant, Mountain Run, is a "debt collector" under the Fair Debt

        Collection Practices Act ("FDCPA"), 15 U.S.C. §1692a(6).

   50. Defendants’ Mountain Run's foregoing acts in attempting to collect this

        alleged debt violated the following provisions of the FDCPA:
Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 10 of 11 PageID #: 10




        a. 15 U.S.C. §1692e by reporting credit information which is known to

           be false.

  51. To date, and as a direct and proximate cause of the Defendant Mountain

     Run’s failure to honor its statutory obligations under the FDCPA, the

     Plaintiff has continued to suffer from a degraded credit report and credit

     score. Defendant Mountain Run has willfully continued to report false

     information on the Plaintiff’s credit report.

  52. Plaintiff has suffered economic, emotional, general, and statutory damages

     as a result of these violations of the FDCPA.

           WHEREFORE, PLAINTIFF PRAYS that this Honorable Court

  grant her a judgment against Defendant Mountain for statutory damages, actual

  damages, costs, interest, and attorneys' fees as provided by the Fair Debt

  Collection Practices Act.




                                      JURY DEMAND

           Plaintiff hereby demands a trial by Jury.



DATED: May 25, 2021

                                           By:/s/ Michael B. Halla
                                             Michael B. Halla, Esq.
                                             Attorney at Law
Case 4:21-cv-00393-ALM Document 1 Filed 05/25/21 Page 11 of 11 PageID #: 11




                                         Texas State Bar No. 00793128
                                         187 Rolling Court,
                                         Lancaster, Texas 75146
                                         Telephone: (469) 518.0872
                                         Facsimile: (214) 540.9333
                                         email: mhalla@hallalawfirm.com
                                        Attorneys for Plaintiff,
                                        Karen Spencer
